Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 1 of 36 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


KEVIN CHEW, derivatively on behalf of
BEYOND MEAT, INC.,


                                        C.A. No. ________________
      Plaintiff,

      vs.

DONALD THOMPSON, GREGORY
BOHLEN, RAYMOND J. LANE, SETH           DEMAND FOR JURY TRIAL
GOLDMAN, BERNHARD VAN
LENGERICH, NED SEGAL, DIANE
CARHART, MARK J. NELSON, KATHY N.
WALLER, ETHAN BROWN, and
CHRISTOPHER ISAAC “BIZ” STONE,

      Defendants,


      and


BEYOND MEAT, INC.,


      Nominal Defendant.




             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 2 of 36 PageID #: 2




       Plaintiff Kevin Chew (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf

of Nominal Defendant Beyond Meat, Inc. (“Beyond Meat” or the “Company”), files his Verified

Shareholder Derivative Complaint against Individual Defendants Donald Thompson, Gregory

Bohlen, Raymond J. Lane, Seth Goldman, Bernhard van Lengerich, Ned Segal, Diane Carhart,

Mark J. Nelson, Kathy N. Waller, Ethan Brown, and Christopher Isaac “Biz” Stone (collectively,

the “Individual Defendants,” and together with Beyond Meat, the “Defendants”) for breaches of

their fiduciary duties as directors and/or officers of Beyond Meat and for contribution under

Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange Act”). As for

Plaintiff’s complaint against the Individual Defendants, he alleges the following based upon

personal knowledge as to his and his own acts, and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through his attorneys, which included,

among other things, a review of the Defendants’ public documents, conference calls, and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Beyond Meat, legal filings, news

reports, securities analysts’ reports and advisories pertaining to Beyond Meat, and information

readily obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist

for the allegations set forth herein after a reasonable opportunity for discovery.

SUMMARY

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Beyond Meat’s directors and officers from May 2, 2019 through January 27, 2020 (the

“Relevant Period”).




                                                  1
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 3 of 36 PageID #: 3




       2.      Beyond Meat is a provider of plant-based meat products, including beef, pork, and

poultry substitutes. Beyond Meat’s most popular offering is the Beyond Burger, a plant-based

burger sold in thousands of grocery stores and restaurants internationally.

       3.      Prior to changing its corporate name in September 2018, Beyond Meat, was

formerly known as a private company called Savage River, Inc. In 2014, Beyond Meat entered

into a written exclusive supply agreement (the “Supply Agreement”) with Don Lee Farms (“Don

Lee”), a long-time manufacturer of plant-based and vegan protein products. Under the terms of the

Supply Agreement, Don Lee would produce and ship to Beyond Meet all of the food products the

Company required, including its notorious Beyond Burger.

       4.      On May 23, 2017, Beyond Meat terminated the Supply Agreement, and began

shifting its production to other manufacturers. Two days later, on May 25, 2017, Don Lee filed a

lawsuit against Beyond Meat in the Superior Court of the State of California for the County of Los

Angeles alleging breach of contract, misappropriation of trade secrets, and unfair competition,

captioned Don Lee Farms v. Savage River, Inc., Case No. BC662838 (Cal. Super. Ct.). Over the

course of next several years, Don Lee added defendants and additional fraud and negligent

misrepresentation claims against Beyond Meat, alleging, among other things, that during the

period that Don Lee and the Company were working together, Beyond Meat had sent Don Lee

tainted ingredients on various occasions, and that in response to concerns Don Lee raised over the

Company’s food safety protocols, Beyond Meat employees provided to Don Lee a food safety

inspector’s report that had been edited to omit significant details concerning the safety of the

Company’s facilities. One of these defendants is Beyond Meat’s current manufacturer, ProPortion

Foods, LLC (“ProPortion”). The litigation also grew to include cross-complaints filed by Beyond

Meat and ProPortion against Don Lee (collectively, the “Don Lee Litigation”).




                                                 2
    Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 4 of 36 PageID #: 4




       5.      In May 2019, while the Don Lee Litigation was ongoing, Beyond Meat completed

its initial public offering (“IPO”). On May 2, 2019, Company stock began trading on the NASDAQ

Stock Exchange (“NASDAQ”), marking the beginning of the Relevant Period.

       6.      Throughout the Relevant Period, until November 2019, at least, the Individual

Defendants caused Beyond Meat to make statements in its SEC filings denying the validity of Don

Lee’s claims and asserting that Beyond Meat was justified in terminating the Supply Agreement.

In reality, however, Don Lee’s claims had far more merit than the Individual Defendants were

willing to admit to the investing public.

       7.      The truth was revealed to the public on January 27, 2020, when Business Wire

published an article announcing that the court in the Don Lee Litigation had issued two separate

rulings;1 the first ruling granting Don Lee’s request to file a third amended complaint naming

Beyond Meat’s Chief Financial Officer and Treasurer (“CFO”), along with certain other

individuals as defendants with respect to Don Lee’s fraud claims, and the second ruling granting

Don Lee’s request to attach certain documentary evidence and property belonging to Beyond Meat.

These rulings indicated the “probable validity” of Don Lee’s claims, contrary to the Company’s

representations.

       8.      On this news, the price of Beyond Meat’s shares dropped from $124.75 per share

at the close of trading on January 27, 2020, to $120.12 at the close of trading on January 28, 2020,

a drop of approximately 3.71%.

       9.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing Beyond Meat to make to the investing public a series




1
  https://www.businesswire.com/news/home/20200127005705/en/Judge-Rules-Don-Lee-Farms-
Obtain-Judgment (last visited May 26, 2020).


                                                 3
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 5 of 36 PageID #: 5




of materially false and misleading statements about Beyond Meat’s business, operations, and

compliance. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) Beyond Meat’s termination of the Supply Agreement had constituted a breach

of the agreement, and would foreseeably expose the Company to legal liability, costs, and damage

to the Company’s reputation; (2) Beyond Meat falsely represented the accuracy of a food safety

consultant’s report provided to Don Lee, which certain Company employees had doctored to,

among other things, exclude pertinent safety information; and (3) the Company failed to maintain

internal controls.

       10.     During the Relevant Period, the Individual Defendants continued to breach their

fiduciary duties by failing to correct and causing Beyond Meat to fail to correct these false and

misleading statements and omissions of material fact to the investing public.

       11.     Moreover, during the Relevant Period, six of the Individual Defendants breached

their fiduciary duties by engaging in lucrative insider sales, obtaining proceeds of over $62.3

million.

       12.     Furthermore, during the Relevant Period, the Individual Defendants breached their

fiduciary duties by causing Beyond Meat to fail to maintain adequate internal controls.

       13.     In light of the Individual Defendants’ misconduct, which has subjected the Beyond

Meat and certain of its officers to being named as defendants in the Don Lee Litigation, and which

has subjected Beyond Meat, the Company’s President and Chief Executive Officer (“CEO”), and

the Company’s CFO to being defendants in a securities class action in the United States District

Court for the Central District of California (“Class Action”), the need to undertake internal

investigations, the need to implement adequate internal controls over its financial reporting, the




                                                4
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 6 of 36 PageID #: 6




losses to Beyond Meat from the over-compensation by the Company of the Individual Defendants,

most of whom benefitted from insider sales, Beyond Meat will have to expend millions of dollars.

       14.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are Beyond Meat’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s and CFO’s

liability in the Class Action, their being beholden to each other, their longstanding business and

personal relationships with each other, and their not being disinterested and/or independent

directors, a majority of Beyond Meat’s Board of Directors (the “Board”) cannot consider a demand

to commence litigation against themselves on behalf of Beyond Meat with the requisite level of

disinterestedness and independence.

JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange Act, 15. U.S.C. §

78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f). Plaintiff’s claims also raise a

federal question pertaining to the claims made in the Class Action based on violations of the

Exchange Act. This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       16.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       17.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.




                                                 5
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 7 of 36 PageID #: 7




       18.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District. Venue is proper in this District because

Beyond Meat and the Individual Defendants have conducted business in this District, and

Defendants’ actions have had an effect in this District.

PARTIES

       19.     Plaintiff Kevin Chew is a current shareholder of Beyond Meat common stock and

has continuously held Beyond Meat common stock at all relevant times.

       20.     Nominal Defendant Beyond Meat is a Delaware corporation with its principal

executive offices located at 119 Standard Street, El Segundo, California 90245. Beyond Meat’s

shares trade on NASDAQ under the ticker symbol “BYND.”

       21.     Defendant Ethan Brown (“Brown”) is the founder of Beyond Meat and has served

as the Company’s President and CEO since 2009. According to Beyond Meat’s Prospectus on

Form 424B4 filed on August 2, 2019 (the “August 2019 Prospectus”), as of July 10, 2019, Brown

beneficially owned 3,177,922 shares of Beyond Meat’s common stock, which represented 5.14%

of Beyond Meat’s outstanding shares of common stock on that date. Given that the price per share

of Beyond Meat’s common stock at the close of trading on July 10, 2019 was $163.51, Brown

owned approximately $519.6 million worth of Beyond Meat stock. For the fiscal year ended

December 31, 2018, Brown received $967,994 in compensation from Beyond Meat. This included

$298,750 in salary, $524,244 in option awards, and $145,000 in non-equity incentive plan

compensation. During the Relevant Period, Brown made the following sale of Company stock and

made no purchases of Company stock:




                                                 6
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 8 of 36 PageID #: 8




                             Date        Shares    Cost         Proceeds
                         8/5/2019        45,000 $160.00        $7,200,000



His insider sale made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme.

       22.     Defendant Mark J. Nelson (“Nelson”) has served as Beyond Meat’s CFO since May

2017, and as Treasurer since September 2018. Previously, he served as Beyond Meat’s Chief

Operating Officer from May 2017 through September 2018, and as Secretary from September

2018 through May 2019. According to the August 2019 Prospectus, as of July 10, 2019, Nelson

beneficially owned 744,221 shares of Beyond Meat’s common stock, which represented 1.23% of

Beyond Meat’s outstanding shares of common stock on that date. Given that the price per share of

Beyond Meat’s common stock at the close of trading on July 10, 2019 was $163.51, Nelson owned

approximately $121.6 million worth of Beyond Meat stock. For the fiscal year ended December

31, 2018, Nelson received $610,758 in compensation from Beyond Meat. This included $326,666

in salary, $121,591 in option awards, and $162,501 in non-equity incentive plan compensation.

During the Relevant Period, Nelson made the following sales of Beyond Meat stock and made no

purchases of Company stock:

                      Date           Shares          Cost          Proceeds
                    8/5/2019         64,452         $160.00      $10,312,320
                   11/6/2019         70,000         $81.34        $5,693,870



Thus, in total, before the fraud was exposed, he sold 134,452 Beyond Meat shares on inside

information, for which he received approximately $16 million. His insider sales made with



                                               7
  Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 9 of 36 PageID #: 9




knowledge of material non-public information demonstrate his motive in facilitating and

participating in the scheme.

       23.     Defendant Seth Goldman (“Goldman”) has served as a Beyond Meat director since

February 2013 and is Chairman of the Board. He also served as Executive Chair of Beyond Meat

from February 2013 until February 2020. According to the August 2019 Prospectus, as of July 10,

2019, Goldman beneficially owned 1,032,224 shares of Beyond Meat’s common stock, which

represented 1.71% of Beyond Meat’s outstanding shares of common stock on that date. Given that

the price per share of Beyond Meat’s common stock at the close of trading on July 10, 2019 was

$163.51, Goldman owned approximately $168.7 million worth of Beyond Meat stock. For the

fiscal year ended December 31, 2018, Goldman received $175,000 in compensation from Beyond

Meat, which consisted entirely of fees paid for consulting services.

       24.     Defendant Kathy N. Waller (“Waller”) has served as a Company director since

November 2018, and also serves as the Chair of Audit Committee and as a member of the

Nominating and Corporate Governance Committee. According to the August 2019 Prospectus, as

of July 10, 2019, Waller beneficially owned 7,476 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on July 10, 2019

was $163.51, Waller owned approximately $1.22 million worth of Beyond Meat stock. For the

fiscal year ended December 31, 2018, Waller received $149,522 in compensation from the

Company, which consisted entirely of option awards.

       25.     Defendant Donald Thompson (“Thompson”) has served as a Company director

since October 2015, and also serves as the Chair of the Compensation Committee. According to

the August 2019 Prospectus, as of July 10, 2019, Thompson beneficially owned 2,632,384 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock




                                                8
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 10 of 36 PageID #: 10




at the close of trading on July 10, 2019 was $163.51, Thompson owned approximately $430.4

million worth of Beyond Meat stock.

       26.    Defendant Christopher Isaac “Biz” Stone (“Stone”) has served as a Company

director since January 2012, and also serves as the Chair of the Nominating and Corporate

Governance Committee. According to the August 2019 Prospectus, as of July 10, 2019, Stone

beneficially owned 18,519 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on July 10, 2019 was $163.51, Stone

owned approximately $3.02 million worth of Beyond Meat stock. During the Relevant Period,

Stone made the following sales of Beyond Meat stock and made no purchases of Company stock:

                      Date            Shares          Cost          Proceeds
                  10/30/2019          20,000         $88.02        $1,760,380
                   11/7/2019          20,000         $78.51        $1,570,180
                  11/14/2019          10,000         $82.00         $820,000
                  11/20/2019          20,000         $78.04        $1,560,800
                  11/27/2019          20,000         $82.01        $1,640,160
                  11/29/2019          30,000         $83.62        $2,508,750



Thus, in total, before the fraud was exposed, he sold 120,000 Beyond Meat shares on inside

information, for which he received approximately $9.86 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       27.    Defendant Bernhard van Lengerich (“van Lengerich”) has served as a Beyond Meat

director since November 2016. According to the August 2019 Prospectus, as of July 10, 2019, van

Lengerich beneficially owned 586,223 shares of Beyond Meat’s common stock. Given that the

price per share of Beyond Meat’s common stock at the close of trading on July 10, 2019 was


                                                9
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 11 of 36 PageID #: 11




$163.51, van Lengerich owned approximately $95.8 million worth of Beyond Meat stock. For the

fiscal year ended December 31, 2018, van Lengerich received $120,000 in compensation from

Beyond Meat, which consisted entirely of fees paid for consulting services. During the Relevant

Period, van Lengerich made the following sale of Company stock:

                      Date             Shares            Cost           Proceeds
                   11/5/2019           133,147           $82.66       $11,005,664



His insider sale made with knowledge of material non-public information demonstrates his motive

in facilitating and participating in the scheme.

       28.     Defendant Diane Carhart (“Carhart”) has served as a Beyond Meat director since

January 2016, and also serves as a member of the Audit Committee. According to the August 2019

Prospectus, as of July 10, 2019, Carhart beneficially owned 100,005 shares of Beyond Meat’s

common stock. Given that the price per share of Beyond Meat’s common stock at the close of

trading on July 10, 2019 was $163.51, Carhart owned approximately $16.3 million worth of

Beyond Meat stock. During the Relevant Period, Carhart made the following sales of Beyond Meat

stock and made no purchases of Company stock:



                      Date          Shares       Cost             Proceeds
                    8/5/2019         9,069    $160.00             $1,451,040
                   10/30/2019       62,500      $84.37            $5,273,125



Thus, in total, before the fraud was exposed, she sold 71,569 Beyond Meat shares on inside

information, for which she received approximately $6.7 million. Her insider sales made with




                                                   10
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 12 of 36 PageID #: 12




knowledge of material non-public information demonstrate her motive in facilitating and

participating in the scheme.

       29.     Defendant Ned Segal (“Segal”) has served as a Beyond Meat director since

November 2018, and also serves as a member of the Audit Committee. According to the August

2019 Prospectus, as of July 10, 2019, Segal beneficially owned 11,976 shares of Beyond Meat’s

common stock. Given that the price per share of Beyond Meat’s common stock at the close of

trading on July 10, 2019 was $163.51, Segal owned approximately $1.95 million worth of Beyond

Meat stock. For the fiscal year ended December 31, 2018, Segal received $149,522 in

compensation from Beyond Meat, which consisted entirely of option awards.

       30.     Defendant Gregory Bohlen (“Bohlen”) served as a Beyond Meat director from

February 2013 until he resigned on October 23, 2019. According to the August 2019 Prospectus,

as of July 10, 2019, Bohlen beneficially owned 797,224 shares of Beyond Meat’s common stock,

which represented 1.32% of Beyond Meat’s outstanding shares of common stock on that date.

Given that the price per share of Beyond Meat’s common stock at the close of trading on July 10,

2019 was $163.51, Bohlen owned approximately $130.3 million worth of Beyond Meat stock.

During the Relevant Period, Bohlen made the following sale of Beyond Meat stock and made no

purchases of Company stock:

                        Date            Shares        Cost         Proceeds

                      8/5/2019          72,332 $160.00           $11,573,120



       31.     His insider sale made with knowledge of material non-public information

demonstrates his motive in facilitating and participating in the scheme.




                                                 11
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 13 of 36 PageID #: 13




       32.     Defendant Raymond J. Lane (“Lane”) has served as a Beyond Meat director since

February 2015 and also serves as a member of the Compensation Committee. According to the

August 2019 Prospectus, as of July 10, 2019, Lane beneficially owned 256,108 shares of Beyond

Meat’s common stock. Given that the price per share of Beyond Meat’s common stock at the close

of trading on July 10, 2019 was $163.51, Lane owned approximately $41.8 million worth of

Beyond Meat stock.

MISCONDUCT ENGAGED IN BY THE INDIVIDUAL DEFENDANTS

Factual Background

       33.     Beyond Meat is a California-based food company that offers a variety of plant-

based meat products, including vegan beef, pork, and poultry. The Company was founded in 2009.

The Company was formerly known as Savage River Inc. It changed its name to Beyond Meat in

September 2018. Beyond Meat’s most successful product is the Beyond Burger, a popular vegan

burger sold in thousands of grocery stores and restaurants across the U.S., Canada, and several

other countries. Historically, Beyond Meat has made use of co-manufacturers to process and

package the Company’s products, including the Beyond Burger, which Beyond Meat then

distributes and markets.

Don Lee Litigation

       34.     In 2014, Beyond Meat entered into the Supply Agreement with Don Lee, a producer

of plant-based meat substitutes and other food products.

       35.     Pursuant to the Supply Agreement, Don Lee would produce, test, and ship to

Beyond Meat all of Beyond Meat’s product offerings, including Beyond Meat’s flagship product,

the Beyond Burger.




                                               12
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 14 of 36 PageID #: 14




       36.     The Supply Agreement remained in place for approximately three years, until on

May 23, 2017, not long after the launch of the Beyond Burger, Beyond Meat terminated the Supply

Agreement, citing Don Lee’s failure to rectify certain alleged breaches of the agreement.

       37.     Subsequently, Beyond Meat began sourcing its production to other manufacturers,

such as ProPortion.

       38.     Two days later, on May 25, 2017, Don Lee commenced the Don Lee Litigation,

asserting claims against Beyond Meat for breach of contract, misappropriation of trade secrets,

and unfair competition arising out of Beyond Meat’s termination of the Supply Agreement.

       39.     In July 2017, Beyond Meat filed a cross-complaint against Don Lee alleging breach

of contract, unfair competition, and unlawful conversion of Beyond Meat property.

       40.     As the litigation proceeded, Don Lee added ProPortion as a defendant in an

amended complaint filed in October 2018, and added additional claims of fraud and negligent

misrepresentation against Beyond Meat, alleging that Don Lee had discovered plastic, cardboard,

and metal waste in raw ingredients provided to Don Lee by Beyond Meat, and that a Beyond Meat

truck had once delivered a batch of ingredients contaminated by an unknown white powder.

       41.     Don Lee also alleged that Beyond Meat had provided to Don Lee a doctored version

of a third-party safety consultant’s report on Beyond Meat’s facilities, while representing that the

report constituted the full opinion of the safety consultant, thereby inducing Don Lee to agree to

expand the scope of the Supply Agreement and Don Lee’s commitments to Beyond Meat.

       42.     While still in the midst of the Don Lee Litigation, in May 2019, Beyond Meat

conducted its IPO.

       43.     The IPO was initiated on May 2, 2019.

       44.     Beyond Meat issued 11,068,750 shares priced at $25.00 per share.




                                                13
    Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 15 of 36 PageID #: 15




        45.    Beyond Meat raised over $240 million.

        46.    Beyond Meat’s stock began trading at $46 per share and surged to nearly $73 per

share by the open of the following trading day.

        47.    The IPO was “the biggest-popping IPO for a U.S. company that raised more than

$200 million since 2000[.]”2

        48.    Throughout the Relevant Period, the Don Lee Litigation was discussed in many of

the Beyond Meat’s public statements filed with the SEC.

        49.    However, these statements were limited to generic disclaimers merely noting that

Beyond Meat “could” face liability or be required to pay damages in connection with the Don Lee

Litigation, which were inaccurate in light of the Individual Defendants’ knowledge of the

Company’s conduct with respect to Don Lee and the Supply Agreement.

        50.    On January 27, 2020, Don Lee filed its Third Amended Complaint in the Don Lee

Litigation.

        51.    The Don Lee Litigation remains ongoing as of the date of filing this complaint.

Materially False and Misleading Statements

                                         IPO Materials

        52.    On May 3, 2019, the day after Beyond Meat’s stock began trading on NASDAQ,

the Company filed with the SEC a Prospectus on Form 424B4 (the “May 2019 Prospectus”) in

connection with the IPO.

        53.    The May 2019 Prospectus formed part of Beyond Meat’s Registration Statement

on Form S-1 filed with the SEC on November 16, 2018, which date was before Beyond Meat went




2
  https://www.marketwatch.com/story/beyond-meat-soars-163-in-biggest-popping-us-ipo-since-
2000-2019-05-02 (last visited May 26, 2020).


                                                  14
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 16 of 36 PageID #: 16




public (the “May 2019 Registration Statement,” and together with the May 2019 Prospectus, the

“IPO Materials”).

       54.    The May 2019 Registration Statement was signed by Defendants Brown, Nelson,

Goldman, Bohlen, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, Waller, and non-party

Michael A. Pucker.

       55.    In a discussion of the risk factors facing Beyond Meat, the IPO Materials stated the

following regarding the Don Lee Litigation:

       For example, on May 25, 2017, following our termination of our supply agreement
       with Don Lee Farms, a co-manufacturer, Don Lee Farms filed a lawsuit against us
       in California state court claiming that we wrongfully terminated the parties’
       contract and that we misappropriated their trade secrets by sharing with subsequent
       co- manufacturers the processes for manufacturing our products-processes which
       they claim to have developed. On July 27, 2017 we filed a cross-complaint, alleging
       that Don Lee Farms (1) breached the supply agreement, including by failing to
       provide saleable product, as certain of our products manufactured by Don Lee
       Farms were contaminated with salmonella and other foreign objects, and that Don
       Lee Farms did not take appropriate actions to address these issues; (2) engaged in
       unfair competition in violation of California’s Unfair Competition Law; and (3)
       unlawfully converted certain Beyond Meat property, including certain pieces of
       equipment. Don Lee Farms is seeking unspecified compensatory and punitive
       damages, declaratory and injunctive relief, including the prohibition of Beyond
       Meat’s use or disclosure of the alleged trade secrets, and attorneys’ fees and
       costs. In addition, in October 2018, Don Lee Farms amended its complaint to add
       ProPortion Foods, LLC (one of Beyond Meat’s current contract manufacturers) as
       a defendant, principally for claims arising from ProPortion’s alleged use of Don
       Lee Farms’ alleged trade secrets, and for replacing Don Lee Farms as Beyond
       Meat’s co-manufacturer. We are seeking monetary damages, restitution of monies
       paid to Don Lee Farms, and attorneys’ fees and costs. We believe we were justified
       in terminating the supply agreement with Don Lee Farms, that we did not
       misappropriate their alleged trade secrets and that Don Lee Farms is liable for
       the conduct alleged in our cross-complaint. We intend to vigorously defend
       ourselves against their claims and prosecute our own. However, we cannot assure
       you that they will not prevail in all or some of their claims against us or that we will
       prevail in some or all of our claims against Don Lee Farms. If Don Lee Farms
       succeeds in the lawsuit, we could be required to pay contract damages, reasonably
       calculated at what we would have paid them to produce our products through 2019,
       the end of the contract term, and Don Lee Farms could also claim some ownership
       in the intellectual property that we possess in our products, and thus claim a stake




                                                 15
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 17 of 36 PageID #: 17




       in the value we will derive from that intellectual property going forward. (Emphasis
       added.)
                                             1Q19 10-Q

       56.     On June 12, 2019, Beyond Meat filed with the SEC its quarterly report for the first
fiscal quarter ended March 30, 2019 on Form 10-Q (the “1Q19 10-Q”).

       57.     The 1Q19 10-Q was signed by Defendants Brown and Nelson.

       58.     It contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the

Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Brown and

Nelson attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to Beyond Meat’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       59.     In its section on legal proceedings, the 1Q19 10-Q made representations similar to

those made in the May 2019 Prospectus with respect to the Don Lee Litigation, stating the

following:

       On May 25, 2017, Don Lee Farms, a division of Goodman Food Products, Inc.,
       filed a complaint against us in the Superior Court of the State of California for the
       County of Los Angeles asserting claims for breach of contract, misappropriation of
       trade secrets, unfair competition under the California Business and Professions
       Code, money owed and due, declaratory relief and injunctive relief, each arising
       out of our decision to terminate an exclusive supply agreement between us and Don
       Lee Farms. We deny all of these claims and filed counterclaims on July 27, 2017,
       alleging breach of contract, unfair competition under the California Business and
       Professions Code and conversion.
                                               ***

       We believe we were justified in terminating the supply agreement with Don Lee
       Farms, that we did not misappropriate their alleged trade secrets, that we are not
       liable for the fraud or negligent misrepresentation alleged in the proposed second
       amended complaint, that Don Lee Farms is liable for the conduct alleged in our
       cross-complaint, and that we are not liable to ProPortion for any indemnity,
       contribution, or repayment, including for any damages or attorney’s fees and
       costs. We are currently in the process of litigating this matter and intend to
       vigorously defend ourselves against the claims. We cannot assure you that Don
       Lee Farms or ProPortion will not prevail in all or some of their claims against us,
       or that we will prevail in some or all of our claims against Don Lee Farms. For
       example, if Don Lee Farms succeeds in the lawsuit, we could be required to pay
       damages, including but not limited to contract damages reasonably calculated at


                                                  16
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 18 of 36 PageID #: 18




       what we would have paid Don Lee Farms to produce our products through 2019,
       the end of the contract term, and Don Lee Farms could also claim some ownership
       in the intellectual property associated with the production of certain of our
       products or in the products themselves, and thus claim a stake in the value we have
       derived and will derive from the use of that intellectual property after we terminated
       our supply agreement with Don Lee Farms. Based on our current knowledge, we
       have determined that the amount of any material loss or range of any losses that is
       reasonably possible to result from this lawsuit is not estimable. (Emphasis added.)
                                            2Q19 10-Q

       60.    On July 29, 2019, Beyond Meat filed with the SEC its quarterly report for the

second fiscal quarter ended June 29, 2019 on Form 10-Q (the “2Q19 10-Q”).

       61.    The 2Q19 10-Q was signed by Defendants Brown and Nelson.

       62.    It contained SOX certifications signed by Defendants Brown and Nelson attesting

to the accuracy of the 2Q19 10-Q.

       63.    The 2Q19 10-Q stated the following concerning the Don Lee Litigation:

       On May 25, 2017, Don Lee Farms, a division of Goodman Food Products, Inc.,
       filed a complaint against us in the Superior Court of the State of California for the
       County of Los Angeles asserting claims for breach of contract, misappropriation of
       trade secrets, unfair competition under the California Business and Professions
       Code, money owed and due, declaratory relief and injunctive relief, each arising
       out of our decision to terminate an exclusive supply agreement between us and Don
       Lee Farms. We deny all of these claims and filed counterclaims on July 27, 2017,
       alleging breach of contract, unfair competition under the California Business and
       Professions Code and conversion.
                                               ***

        On June 19, 2019, we filed an answer denying Don Lee Farms’ claims. Trial is
       currently set for May 18, 2020.

                                               ***

       We believe we were justified in terminating the supply agreement with Don Lee
       Farms, that we did not misappropriate their alleged trade secrets, that we are not
       liable for the fraud or negligent misrepresentation alleged in the proposed second
       amended complaint, that Don Lee Farms is liable for the conduct alleged in our
       cross-complaint, and that we are not liable to ProPortion for any indemnity,
       contribution, or repayment, including for any damages or attorney’s fees and
       costs. We are currently in the process of litigating this matter and intend to
       vigorously defend ourselves against the claims. We cannot assure you that Don
       Lee Farms or ProPortion will not prevail in all or some of their claims against us,
       or that we will prevail in some or all of our claims against Don Lee Farms. For


                                                17
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 19 of 36 PageID #: 19




       example, if Don Lee Farms succeeds in the lawsuit, we could be required to pay
       damages, including but not limited to contract damages reasonably calculated at
       what we would have paid Don Lee Farms to produce our products through 2019,
       the end of the contract term, and Don Lee Farms could also claim some ownership
       in the intellectual property associated with the production of certain of our
       products or in the products themselves, and thus claim a stake in the value we have
       derived and will derive from the use of that intellectual property after we terminated
       our supply agreement with Don Lee Farms. Based on our current knowledge, we
       have determined that the amount of any material loss or range of any losses that is
       reasonably possible to result from this lawsuit is not estimable. (Emphasis added.)
                                       The SPO Materials

       64.     On July 29, 2019, Beyond Meat also filed with the SEC a Registration Statement

on Form S-1 (the “July 2019 Registration Statement”) in connection with a secondary public

offering (“SPO”).

       65.     The July 2019 Registration Statement was signed by Defendants Brown, Nelson,

Goldman, Bohlen, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller.

       66.     On August 2, 2019, Beyond Meat filed the August 2019 Prospectus, which formed

part of the July 2019 Registration Statement (collectively, the “SPO Materials”).

       67.     The SPO Materials stated the following with respect to the Don Lee Litigation:

       For example, on May 25, 2017, following our termination of our supply agreement
       with Don Lee Farms, a co-manufacturer, Don Lee Farms filed a lawsuit against us
       in California state court claiming that we wrongfully terminated the parties’
       contract and that we misappropriated their trade secrets principally by sharing with
       subsequent co-manufacturers the processes for manufacturing our products—
       processes which they claim to have developed. On July 27, 2017 we filed a cross-
       complaint, alleging that Don Lee Farms (1) breached the supply agreement,
       including by failing to provide saleable product, as certain of our products
       manufactured by Don Lee Farms were contaminated with salmonella and other
       foreign objects, and that Don Lee Farms did not take appropriate actions to address
       these issues; (2) engaged in unfair competition in violation of California’s Unfair
       Competition Law; and (3) unlawfully converted certain Beyond Meat property,
       including certain pieces of equipment. In October 2018, Don Lee Farms filed an
       amended complaint that added ProPortion Foods, LLC (one of Beyond Meat’s
       current contract manufacturers) as a defendant, principally for claims arising from
       ProPortion’s alleged use of Don Lee Farms’ alleged trade secrets, and for replacing
       Don Lee Farms as Beyond Meat’s co-manufacturer. ProPortion filed an answer
       denying all of Don Lee Farms’ claims and a cross-complaint against Beyond Meat
       asserting claims of total and partial equitable indemnity, contribution, and
       repayment. On March 11, 2019, Don Lee Farms filed a second amended complaint


                                                18
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 20 of 36 PageID #: 20




       to add claims of fraud and negligent misrepresentation against us. On May 30,
       2019, the judge denied our motion to dismiss the fraud and negligent
       misrepresentation claims, allowing the claims to proceed. On June 19, 2019, we
       filed an answer denying Don Lee Farms’ claims. Trial is currently set for May 18,
       2020.

       Don Lee Farms is seeking from us and ProPortion unspecified compensatory and
       punitive damages, declaratory and injunctive relief, including the prohibition of our
       use or disclosure of the alleged trade secrets, and attorneys’ fees and costs. We are
       seeking from Don Lee Farms monetary damages, restitution of monies paid to Don
       Lee Farms, and attorneys’ fees and costs. ProPortion is seeking indemnity,
       contribution, or repayment from us of any or all damages that ProPortion may be
       found liable to Don Lee Farms, and attorney’s fees and costs. We believe we were
       justified in terminating the supply agreement with Don Lee Farms, that we did
       not misappropriate their alleged trade secrets, that we are not liable for the fraud
       or negligent misrepresentation alleged in the proposed second amended
       complaint, that Don Lee Farms is liable for the conduct alleged in our cross-
       complaint, and that we are not liable to ProPortion for any indemnity,
       contribution, or repayment, including for any damages or attorney’s fees and
       costs.

       We intend to vigorously defend ourselves against the claims and prosecute our
       own. However, we cannot assure you that Don Lee Farms or ProPortion will not
       prevail in all or some of their claims against us, or that we will prevail in some or
       all of our claims against Don Lee Farms. For example, if Don Lee Farms succeeds
       in the lawsuit, we could be required to pay damages, including but not limited to
       contract damages reasonably calculated at what we would have paid Don Lee
       Farms to produce our products through 2019, the end of the contract term, and Don
       Lee Farms could also claim some ownership in the intellectual property
       associated with the production of certain of our products or in the products
       themselves, and thus claim a stake in the value we have derived and will derive
       from the use of that intellectual property after we terminated our supply agreement
       with Don Lee Farms. As another example, we also could be required to pay
       attorney’s fees and costs incurred by Don Lee Farms or ProPortion. (Emphasis
       added.)
       68.    Beyond Meat’s secondary public offering closed on August 5, 2019.

       69.    Beyond Meat issued 3,737,500 shares priced at $160.00 per share.

       70.    Beyond Meat received approximately $38.5 million in proceeds.

                                           3Q19 10-Q

       71.    On November 12, 2019, Beyond Meat filed with the SEC its quarterly report for

the third fiscal quarter ended September 28, 2019 on Form 10-Q (the “3Q19 10-Q”).



                                                19
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 21 of 36 PageID #: 21




       72.    The 3Q19 10-Q was signed by Defendants Brown and Nelson.

       73.    It contained SOX certifications signed by Defendants Brown and Nelson attesting

to the accuracy of the 3Q19 10-Q.

       74.    The 3Q19 10-Q stated the following concerning the Don Lee Litigation:

       On May 25, 2017, Don Lee Farms, a division of Goodman Food Products, Inc.,
       filed a complaint against us in the Superior Court of the State of California for the
       County of Los Angeles asserting claims for breach of contract, misappropriation of
       trade secrets, unfair competition under the California Business and Professions
       Code, money owed and due, declaratory relief and injunctive relief, each arising
       out of our decision to terminate an exclusive supply agreement between us and Don
       Lee Farms. We deny all of these claims and filed counterclaims on July 27, 2017,
       alleging breach of contract, unfair competition under the California Business and
       Professions Code and conversion.
                                               ***

        On June 19, 2019, we filed an answer denying Don Lee Farms’ claims. Trial is
       currently set for May 18, 2020.

                                               ***

       We believe we were justified in terminating the supply agreement with Don Lee
       Farms, that we did not misappropriate their alleged trade secrets, that we are not
       liable for the fraud or negligent misrepresentation alleged in the proposed second
       amended complaint, that Don Lee Farms is liable for the conduct alleged in our
       cross-complaint, and that we are not liable to ProPortion for any indemnity,
       contribution, or repayment, including for any damages or attorney’s fees and
       costs. We are currently in the process of litigating this matter and intend to
       vigorously defend ourselves against the claims. We cannot assure you that Don
       Lee Farms or ProPortion will not prevail in all or some of their claims against us,
       or that we will prevail in some or all of our claims against Don Lee Farms. For
       example, if Don Lee Farms succeeds in the lawsuit, we could be required to pay
       damages, including but not limited to contract damages reasonably calculated at
       what we would have paid Don Lee Farms to produce our products through 2019,
       the end of the contract term, and Don Lee Farms could also claim some ownership
       in the intellectual property associated with the production of certain of our
       products or in the products themselves, and thus claim a stake in the value we have
       derived and will derive from the use of that intellectual property after we terminated
       our supply agreement with Don Lee Farms. Based on our current knowledge, we
       have determined that the amount of any material loss or range of any losses that is
       reasonably possible to result from this lawsuit is not estimable. (Emphasis added.)




                                                20
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 22 of 36 PageID #: 22




       75.     The foregoing constituted false and misleading statements of material fact because

these statements failed to disclose material facts necessary to make the statements made not false

and misleading. Specifically, the Individual Defendants improperly failed to disclose, inter alia,

that: (1) Beyond Meat’s termination of the Supply Agreement had constituted a breach of the

agreement, and would foreseeably expose the Company to legal liability, costs, and damage to the

Company’s reputation; (2) Beyond Meat falsely represented the accuracy of a food safety

consultant’s report provided to Don Lee, which certain Company employees had doctored to,

among other things, exclude pertinent safety information; and (3) Beyond Meat failed to maintain

internal controls.

The Truth is Exposed

       76.     After the market closed on January 27, 2020, Business Wire published an article

titled, “Judge Rules Don Lee Farms Likely to Obtain a Judgment. Beyond Meat’s CFO and Others

Named Individually for Fraud.”

       77.     The article revealed that the judge in the Don Lee Litigation had ruled that Don Lee

had “proved the probable validity of its claim,” stating the following, in relevant part:

       A judge has ruled Don Lee Farms proved the probable validity of its claim that
       Beyond Meat breached its manufacturing agreement with Don Lee Farms. The
       Court issued a Right to Attach Order. In a separate motion before a different Judge,
       the Court granted Don Lee Farms’ request to name Beyond Meat Chief Financial
       Officer Mark Nelson, Senior Quality Assurance Manager Jessica Quetsch and
       Director of Operations Anthony Miller in its fraud claims which allege they
       intentionally doctored and omitted material information from a food safety
       consultant’s report, and then delivered that doctored report to Don Lee Farms and
       affirmatively represented that it was the complete opinion of the consultant. The
       omitted portions discussed significant food safety issues at Beyond Meat’s facility.

       The next day, Beyond Meat announced it hired new lawyers.

       78.     The article further quoted President of Don Lee, Donald Goodman, who stated that

“Our claims have been shown to several judges and each one has ruled in our favor.”



                                                 21
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 23 of 36 PageID #: 23




        79.     The article also revealed that Beyond Meat had lost motions to conceal 147,000

documents from the public.

        80.     On this news, the price of Beyond Meat’s stock dropped from $124.75 per share at

the close of trading on January 27, 2020, to $120.12 at the close of trading on January 28, 2020, a

drop of approximately 3.71%.

THE INDIVIDUAL DEFENDANTS DAMAGED BEYOND MEAT

        81.     As a result of the Individual Defendants’ misconduct, Beyond Meat incurred and

will incur millions of dollars in losses and expenses.

        82.     Such expenditures include, but are not limited to, legal fees associated with the Don

Lee Litigation, the Class Action filed against Beyond Meat, its CEO, and its CFO, and amounts

paid to outside lawyers, accountants, and investigators in connection thereto.

        83.     Such losses include, but are not limited to, excessive compensation and benefits

paid to the Individual Defendants, including bonuses tied to the Company’s attainment of certain

objectives and benefits paid to the Individual Defendants who breached their fiduciary duties to

Beyond Meat.

        84.     As a direct and proximate result of the Individual Defendants’ conduct, Beyond

Meat has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague Beyond Meat’s stock in the future due to the Company’s and the

Individual Defendants’ false statements and omissions and the Individual Defendants’ breaches of

fiduciary duties and violations of the Exchange Act.

DEMAND FUTILITY AND DERIVATIVE ALLEGATIONS

        85.     Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.




                                                 22
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 24 of 36 PageID #: 24




        86.    Plaintiff brings this action derivatively and for the benefit of Beyond Meat to

redress injuries suffered as a result of the Individual Defendants’ breaches of their fiduciary duties

as directors and/or officers of Beyond Meat and violations of the Exchange Act.

        87.    Beyond Meat is named solely as a nominal party in this action.

        88.    This is not a collusive action to confer jurisdiction on this Court that it would not

otherwise have.

        89.    Plaintiff is, and has continuously been at all relevant times, a shareholder of Beyond

Meat.

        90.    Plaintiff will adequately and fairly represent the interests of Beyond Meat in

enforcing and prosecuting its rights.

        91.    Plaintiff has retained competent counsel who are experienced in shareholder

derivative litigation to prosecute this derivative action.

        92.    A pre-suit demand on the Board is futile and, thus, excused.

        93.    At the time of filing of this derivative action, the Board consists of Defendants

Brown, Goldman, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller

(collectively, the “Directors”).

        94.    Plaintiff needs only to allege demand futility as to five of the nine Directors who

are on the Board at the time this action is commenced.

        95.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause Beyond Meat to make false and

misleading statements and omissions of material facts, while four of them engaged in insider sales

based on material non-public information, netting proceeds of over $34.7 million, rendering them




                                                  23
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 25 of 36 PageID #: 25




unable to impartially investigate the charges and decide whether to pursue action against

themselves and the rest of the Individual Defendants.

       96.     In abdication of their fiduciary duties, the Directors either knowingly or recklessly

participated in making and/or causing Beyond Meat to make the false and misleading statements

of material fact alleged in this complaint.

       97.     The fraudulent scheme was, inter alia, intended to make Beyond Meat appear more

profitable and attractive to investors. Consequently, the Directors breached their fiduciary duties,

face a substantial likelihood of liability, are not disinterested, and demand upon them is futile, and

therefore excused.

       98.     Brown is the founder of Beyond Meat and has served as its President and CEO

since 2009. As Beyond Meat admits, he is a non-independent director. Beyond Meat provides

Defendant Brown with his principal occupation, and he receives excessive compensation,

including $967,994 during fiscal year 2018. Brown was ultimately responsible for all of the false

and misleading statements and omissions that were made, including those contained in the IPO

and SPO Materials, which he signed, and in the 1Q19 10-Q, 2Q19 10-Q, and 3Q19 10-Q, which

he signed and for which he signed SOX certifications. As Beyond Meat’s top officer and as a

trusted Company director, he conducted little, if any, oversight of the Company’s engagement in

the scheme to make false and misleading statements and omissions and consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme and to protect

corporate assets. Brown caused Beyond Meat to terminate the Supply Agreement and, thus, was

aware prior to the IPO that such termination would expose Beyond Meat to liability. His insider

sales before the fraud was exposed, which yielded approximately $7.2 million in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Moreover, Defendant Brown




                                                 24
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 26 of 36 PageID #: 26




is a defendant in the Class Action. For these reasons, too, Defendant Brown breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       99.     Goldman serves as Chairman of the Board and has served as a Beyond Meat

director since February 2013 and Executive Chair from February 2013 to February 2020. Goldman

has received and continues to receive compensation for his role as a director as described in this

complaint. As a trusted director, he conducted little, if any, oversight of Beyond Meat’s

engagement in the scheme to make false and misleading statements and omissions and consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme and

to protect corporate assets. Goldman was on Beyond Meat’s Board at the time the Company

terminated the Supply Agreement and, thus, was aware prior to the IPO that such termination

would expose Beyond Meat to liability in the future. Moreover, Goldman signed the IPO and SPO

Materials and, therefore, personally made the false and misleading statements and omissions that

were made therein. For these reasons, too, Goldman breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       100.    Segal has served as a Beyond Meat director since November 2018 and also serves

as a member of the Audit Committee. Segal has received and continues to receive compensation

for his role as a director as described herein. As a trusted director, he conducted little, if any,

oversight of Beyond Meat’s engagement in the scheme to make false and misleading statements

and omissions and consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme and to protect corporate assets. Segal also signed the IPO and SPO

Materials and, therefore, personally made the false and misleading statements and omissions made




                                                25
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 27 of 36 PageID #: 27




therein. For these reasons too, Segal breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       101.    van Lengerich has served as a Beyond Meat director since November 2016.

Defendant van Lengerich has received and continues to receive compensation for his role as a

director as described in this complaint. As a trusted director, he conducted little, if any, oversight

of Beyond Meat’s engagement in the scheme to make false and misleading statements and

omissions and consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme and to protect corporate assets. van Lengerich was on its Board at the

time Beyond Meat terminated the Supply Agreement, and thus was aware prior to the IPO that

such termination would expose the Company to liability in the future. van Lengerich also signed

the IPO and SPO Materials and, therefore, personally made the false and misleading statements

and omissions that were made therein. His insider sale before the fraud was exposed, which yielded

approximately $11 million in proceeds, demonstrates his motive in facilitating and participating in

the fraud. For these reasons too, van Lengerich breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       102.    Waller has served as a Beyond Meat director since November 2018 and also serves

as the Chair of Audit Committee and as a member of the Nominating and Corporate Governance

Committee. Waller received and continues to receive compensation for her role as a director as

described in this complaint. As a trusted director, she conducted little, if any, oversight of Beyond

Meat’s engagement in the scheme to make false and misleading statements and omissions and

consciously disregarded her duties to monitor such controls over reporting and engagement in the




                                                 26
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 28 of 36 PageID #: 28




scheme and to protect corporate assets. Waller also signed the IPO and SPO Materials and,

therefore, personally made the false and misleading statements and omissions that were made

therein. For these reasons too, Waller breached her fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       103.    Thompson has served as a Beyond Meat director since October 2015 and also

serves as the Chair of the Compensation Committee. As a trusted director, he conducted little, if

any, oversight of Beyond Meat’s engagement in the scheme to make false and misleading

statements and omissions and consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme and to protect corporate assets. Thompson was on its

Board at the time Beyond Meat terminated the Supply Agreement and, thus, was aware prior to

the IPO that such termination would expose Beyond Meat to liability in the future. Thompson also

signed the IPO and SPO Materials and, therefore, personally made the false and misleading

statements and omissions that were made therein. For these reasons too, Thompson breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       104.    Lane has served as a Beyond Meat director since February 2015 and also serves as

a member of the Compensation Committee. As a trusted director, he conducted little, if any,

oversight of the Beyond Meat’s engagement in the scheme to make false and misleading

statements and omissions and consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme and to protect corporate assets. Lane was on the its Board

at the time Beyond Meat terminated the Supply Agreement and, thus, was aware prior to the IPO

that such termination would expose the Company to liability in the future. Defendant Lane also




                                                  27
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 29 of 36 PageID #: 29




signed the IPO and SPO Materials and, therefore, personally made the false and misleading

statements and omissions that were made therein. For these reasons too, Lane breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       105.    Stone has served as a Beyond Meat director since January 2012 and also serves as

the Chair of the Nominating and Corporate Governance Committee. As a trusted director, he

conducted little, if any, oversight of Beyond Meat’s engagement in the scheme to make false and

misleading statements and omissions and consciously disregarded his duties to monitor such

controls over reporting and engagement in the scheme and to protect corporate assets. Stone was

on its Board at the time Beyond Meat terminated the Supply Agreement and, thus, was aware prior

to the IPO that such termination would expose the Company to liability in the future. Stone also

signed the IPO and SPO Materials and, therefore, personally made the false and misleading

statements and omissions that were made therein. His insider sales before the fraud was exposed,

which yielded approximately $9.86 million in proceeds, demonstrate his motive in facilitating and

participating in the fraud. Additionally, Stone is the co-founder and creative director of Twitter,

Inc. at which Segal has served as CFO since 2017, and, therefore, Stone is beholden to Segal. Thus,

demand on Stone would be futile. For these reasons too, Stone breached his fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       106.    Carhart has served as a Beyond Meat director since January 2016 and also serves

as a member of the Audit Committee. As a trusted director, she conducted little, if any, oversight

of Beyond Meat’s engagement in the scheme to make false and misleading statements and

omissions and consciously disregarded her duties to monitor such controls over reporting and




                                                  28
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 30 of 36 PageID #: 30




engagement in the scheme and to protect corporate assets. Carhart was on its Board at the time

Beyond Meat terminated the Supply Agreement and, thus, was aware prior to the IPO that such

termination would expose the Company to liability in the future. Defendant Carhart also signed

the IPO and SPO Materials and, therefore, personally made the false and misleading statements

and omissions that were made therein. Her insider sales before the fraud was exposed, which

yielded approximately $6.72 million in proceeds, demonstrate her motive in facilitating and

participating in the fraud. For these reasons too, Carhart breached her fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon her is

futile and, therefore, excused.

       107.    Four of the Directors made insider sales during the Relevant Period in violation of

federal law. Brown, Carhart, van Lengerich, and Stone collectively received proceeds of over

$34.7 million as a result of these insider sales. Therefore, demand in this case is futile as to them,

and, thus, excused.

       108.    Carhart, Segal, and Waller served on Beyond Meat’s Audit Committee during the

Relevant Period (“Audit Committee Defendants”). Per Beyond Meat’s Audit Committee Charter,

the Audit Committee Defendants were responsible for overseeing, inter alia, the integrity of

Beyond Meat’s financial statements, compliance with legal and regulatory requirements, and

matters implicating ethical concerns. The Audit Committee Defendants failed to ensure the

integrity of Beyond Meat’s financial statements and internal controls, as they are charged to do

under the Audit Committee Charter, allowing Beyond Meat to file false and misleading financial

statements with the SEC. Therefore, the Audit Committee Defendants breached their fiduciary

duties, are not disinterested, and demand is excused as to them.




                                                 29
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 31 of 36 PageID #: 31




       109.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to Beyond Meat’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of Beyond

Meat’s shareholders. Therefore, demand is excused as being futile.

       110.    For the foregoing reasons, all of the Directors, but, if not all of them, at least five

of them, could not consider a demand with disinterestedness and independence. Consequently, a

demand upon the Board is excused as futile.

FIRST CAUSE OF ACTION

Against Brown and Nelson for Contribution Under Sections 10(b) and 21D of the Exchange

Act

       111.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       112.    Beyond Meat, along with Defendants Brown and Nelson are named as defendants

in the Class Action, which asserts claims under the federal securities laws for violations of Sections

10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If and when

Beyond Meat is found liable in the Class Action for these violations of the federal securities laws,

the Company’s liability will be in whole or in part due to Defendants Brown and Nelson’s willful

and/or reckless violations of their obligations as officers and/or directors of Beyond Meat.




                                                 30
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 32 of 36 PageID #: 32




       113.    Defendants Brown and Nelson, because of their positions of control and authority

as officers and/or directors of Beyond Meat, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of Beyond Meat, including the wrongful

acts complained of herein and in the Class Action.

       114.    Therefore, Defendants Brown and Nelson are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.

       115.    As such, Beyond Meat is entitled to receive all appropriate contribution or

indemnification from Defendants Brown and Nelson.

SECOND CAUSE OF ACTION

Against the Individual Defendants for Breach of Fiduciary Duties

       116.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       117.    Each Individual Defendant owed to Beyond Meat the duty to exercise candor, good

faith, and loyalty in the management and administration of Beyond Meat’s business and affairs.

       118.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       119.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to Beyond Meat, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Beyond Meat.




                                                 31
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 33 of 36 PageID #: 33




       120.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       121.    In further breach of their fiduciary duties owed to Beyond Meat, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose, inter alia, that: (1) Beyond Meat’s

termination of the Supply Agreement had constituted a breach of the agreement, and would

foreseeably expose the Company to legal liability, costs, and damage to the Company’s reputation;

(2) Beyond Meat falsely represented the accuracy of a food safety consultant’s report provided to

Don Lee, which certain Company employees had doctored to, among other things, exclude

pertinent safety information; and (3) Beyond Meat failed to maintain internal controls.

       122.    The Individual Defendants failed to correct and caused Beyond Meat to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       123.    In breach of their fiduciary duties, six of the Individual Defendants engaged in

lucrative insider sales while the price of Beyond Meat’s shares were artificially inflated due to the

false and misleading statements of material fact discussed herein.

       124.    The Individual Defendants had actual or constructive knowledge that Beyond Meat

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for




                                                 32
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 34 of 36 PageID #: 34




the purpose and effect of artificially inflating the price of Beyond Meat’s shares and disguising

insider sales.

        125.     The Individual Defendants had actual or constructive knowledge that they had

caused Beyond Meat to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that Beyond

Meat was engaging in the fraudulent scheme set forth herein, and that internal controls were not

adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of Beyond

Meat’s stock and engaging in insider sales. The Individual Defendants, in good faith, should have

taken appropriate action to correct the schemes alleged herein and to prevent them from continuing

to occur.

        126.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote Beyond Meat’s corporate interests.

        127.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Beyond Meat has sustained and continues to sustain significant damages.

Consequently, the Individual Defendants are liable to Beyond Meat.

        128.     Plaintiff on behalf of Beyond Meat has no adequate remedy at law.

PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiff demands judgment in Beyond Meat’s favor against the

Individual Defendants as follows:

                 (a)    Declaring that Plaintiff may maintain this action on behalf of Beyond Meat,

and that Plaintiff is an adequate representative of the Company;


                                                 33
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 35 of 36 PageID #: 35




                (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Beyond Meat;

                (c)     Determining and awarding to Beyond Meat the damages sustained by it as

a result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Beyond Meat and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Beyond Meat and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to Beyond Meat’s Bylaws or Articles of Incorporation and

the following actions as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                      2. a provision to permit the shareholders of Beyond Meat to nominate at least

            five candidates for election to the Board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

                (e)      Awarding Beyond Meat restitution from the Individual Defendants, and

each of them;

                (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and




                                                  34
 Case 1:20-cv-00705-UNA Document 1 Filed 05/27/20 Page 36 of 36 PageID #: 36




               (g)     Granting such other and further relief as the Court may deem just and

proper.

JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.

Dated: May 27, 2020                                Respectfully submitted,

                                                   FARNAN LLP

                                                   /s/ Michael J. Farnan
                                                   Brian E. Farnan (Bar No. 4089)
                                                   Michael J. Farnan (Bar No. 5165)
                                                   919 N. Market St., 12th Floor
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 777-0300
                                                   Facsimile: (302) 777-0301
                                                   Email: bfarnan@farnanlaw.com
                                                          mfarnan@farnanlaw.com


Of Counsel:

THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com
                                                   Attorneys for the Plaintiff




                                              35
